Citation Nr: 0214022	
Decision Date: 10/09/02    Archive Date: 10/17/02

DOCKET NO.  94-46 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased disability rating for a hearing 
loss disability, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to 
October 1966.  

This case initially came before the Board of Veterans' 
Appeals (Board) by means of an August 1993 rating decision 
rendered by the North Little Rock, Arkansas, Regional Office 
(RO) of the Department of Veterans Affairs (VA).

In May 2000, the Board remanded the case to the RO for 
consideration of pertinent amended rating criteria and to 
provide VA audiological examination to the veteran.  Said 
development having been completed, the case is returned to 
the Board for further appellate review.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  The veteran's hearing loss is presently manifested by no 
more than auditory acuity level XI in the right ear and level 
I in the left ear.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a 
hearing loss disability are not met.  38 U.S.C.A. §§ 1155, 
1160(a), 5107 (West 1991 & Supp. 2001); 38 C.F.R. Part 4, 
Diagnostic Codes 6100 and 6101 (1998) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) and VA 
implementing regulations on this claim.  38 U.S.C.A. §§ 5100-
5107 (West Supp. 2001); 66 Fed Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended as 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The law provides that VA has 
a duty to assist veterans and other claimants in developing 
their claims for VA benefits.  The Board notes that the 
veteran's application for an increased rating for a hearing 
loss disability is complete. 

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
advised of the evidence that would be necessary for him to 
substantiate his claim, by means of the various developmental 
letters from the RO, as well as statements of the case and 
supplemental statement of the case that have been issued 
during the appellate process.  See 38 U.S.C.A. § 5103(a); 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(b)).  The veteran was notified of the 
information and evidence he was to provide to VA.  He was 
informed to report for VA examinations, which he did.

The duty to assist requires VA to make "reasonable efforts 
to obtain relevant records (including private records)."  
38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(c)).  Thus, VA is 
required to obtain all pertinent VA treatment records.  In 
the present case, VA treatment and examination reports have 
been received.  In addition, VA has a duty to assist the 
veteran in obtaining relevant treatment records referenced by 
the veteran.  However, the evidence does not show that the 
veteran has referenced the existence of any relevant medical 
evidence pertaining to his claim for an increased rating for 
a service-connected hearing loss disability that has not been 
associated with the claims folder.  As VA has secured all 
medical records that the veteran has identified pertinent to 
this claim, VA's duty to assist the claimant in this regard 
is satisfied.  

The RO has completed all development of this claim that is 
possible without further input by the veteran.  The veteran 
has been duly notified of what is needed to establish 
entitlement to the benefit sought, what the VA has done 
and/or was unable to accomplish, and what 
evidence/information he can obtain/submit himself.  
Accordingly, the Board finds that the requirements set forth 
in the VCAA with regard to notice and development of the 
veteran's claim have been satisfied, and that returning the 
case to the RO to consider the requirements of VCAA would 
serve no useful purpose, but would needlessly delay appellate 
review.  There is no reasonable possibility that 
readjudication of the claim by the RO would produce a 
different result.


Evidentiary Background:  Service connection for "defective 
hearing" was granted by the RO by means of a rating decision 
rendered in March 1973, following a review of the pertinent 
evidence, which included the veteran's service medical 
records.  While the veteran's enlistment and separation 
examinations showed that his hearing was within normal 
limits, right ear hearing loss was diagnosed in 1965.  A 10 
percent disability evaluation was assigned for the veteran's 
defective hearing.  

A July 1993 VA examination report shows that the veteran 
complained of nonfunctional hearing and constant tinnitus in 
his right ear that had persisted since 1963.  He further 
complained that his left ear was getting worse.  He related a 
history of noise exposure both in the service and in his 
civilian job.  Audiological examination revealed the 
following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
85
65
70
95
120
LEFT
20
30
40
65
75

Puretone threshold average was 88 decibels in the right ear 
and 53 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 0 percent in the right ear and 
of 96 percent in the left ear.  The veteran was noted to have 
severe to profound sensorineural hearing loss of the right 
ear.  His left ear was noted to slope gradually from normal 
to mild mixed hearing loss through 2000 Hz with a moderately 
severe to severe loss in the higher frequencies.  

The veteran was afforded another audiological examination in 
January 1994.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
90
85
75
95
105+
LEFT
15
15
25
60
60

Average pure tone threshold of the right ear was 90 decibels 
and average pure tone threshold of the left ears was 40 
decibels.  Speech audiometry revealed speech recognition 
ability of 0 percent in the right ear and of 92 percent in 
the left ear.  The veteran was noted to have bilateral 
hearing loss, predominantly in the right ear.  He reported to 
the examiner that noise was very aggravating and made 
understanding speech more difficult.  

On his January 1995 substantive appeal, the veteran reported 
that he could not understand speech when more than one person 
was talking.  He felt that his service-connected hearing loss 
was 50 percent disabling.  

The veteran's most recent VA audiological examination was 
conducted in May 2002.  The examiner reviewed the claims 
folder prior to examination of the veteran.  The veteran 
complained of his ears staying infected and a decrease in 
hearing acuity.  His greatest difficulty came with background 
noise and while in an automobile.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
105+
90
95
105+
105+
LEFT
25
25
40
70
65

Average pure tone threshold of the right ear was 99 decibels 
and average pure tone threshold of the left ear was 50 
decibels.  Speech audiometry revealed speech recognition 
ability of 0 percent in the right ear and of 96 percent in 
the left ear.  The veteran was noted to have profound 
sensorineural hearing loss of the right ear at 500 to 4000 
Hz.  His left ear was within normal limits from 500 to 1000 
Hz with mild to severe sensorineural haring loss at 2000 to 
4000 Hz.  No medical follow-up was indicated.  


Legal Criteria:  Disability evaluations are determined by the 
application of a schedule of ratings, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2001).  The percentage ratings in the 
Schedule for Rating Disabilities represent, as far as can 
practicably be determined, the average impairment in earning 
capacity resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.  Moreover, 
each disability must be considered from the point of view of 
the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The terms "mild," "moderate," and "severe" are not 
defined in the Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just." 38 C.F.R. 
§ 4.6.  It should also be noted that use of terminology such 
as "mild" or "moderate" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.

Evaluations of defective hearing range from noncompensable to 
10 percent for service-connected unilateral hearing loss and 
noncompensable to 100 percent for service-connected bilateral 
hearing loss.  These evaluations are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination testing together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  To evaluate the degree of 
disability from defective hearing, the revised rating 
schedule establishes eleven auditory acuity levels from level 
I for essentially normal acuity through XI for profound 
deafness.  In situations where service connection has been 
granted only for defective hearing involving one ear, and the 
appellant does not have total deafness in both ears, the 
hearing acuity of the nonservice-connected ear is considered 
to be normal.  38 C.F.R. §§ 4.14, 4.85, Part 4 (2001), 
Diagnostic Codes 6100 to 6101.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table Via, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  
Similarly, when the puretone threshold is 30 decibels or less 
at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher numeral.  
38 C.F.R. § 4.86(b).  

The Board notes that during the pendency of the veteran's 
appeal, the criteria for evaluating hearing impairment were 
amended effective June 10, 1999.  The United States Court of 
Appeals for Veterans Claims, formerly the United States Court 
of Veterans Appeals, (Court) has held that for the purpose of 
appeals, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant should be applied unless provided 
otherwise by statute.  Karnas v. Derwinski, 1 Vet. App. 308, 
312-313 (1991).  Similarly, VA General Counsel has held that 
when a provision of the Rating Schedule is amended while a 
claim for an increased rating under that provision is 
pending, VA should first determine whether the amended 
regulation is more favorable to the claimant.  VAOPGCPREC 3-
00 (April 10, 2000).  It may be necessary to separately apply 
the pre-amendment and post-amendment version of the 
regulation to the facts of the case in order to determine 
which provision is more favorable to the appellant, unless it 
is clear from a facial comparison of both versions that one 
version is more favorable.  Id.  The post amendment criteria 
may not be applied prior to the effective date of the change.  
See VAOPGCPREC 3-00.


Analysis:  The Board notes that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  After a review of the evidence, the 
Board finds that the criteria for an increased rating for the 
veteran's service-connected hearing loss disability are not 
met.  Accordingly, his claim for an increased rating fails.  

It is unclear from a facial comparison of both the old and 
new rating criteria that one version is more favorable; 
therefore, the Board will consider whether an increased 
disability rating is warranted under either criteria.

Under the current criteria set forth in the Schedule, the 
veteran's right ear hearing loss disability is presently 
assigned Level XI as his average pure tone threshold in the 
right ear is over 98 decibels and his percentage of speech 
recognition falls in the 0-34 percent range.  38 C.F.R. 
§ 4.85, Table VI (2001).  Similarly, under the criteria in 
effect prior to June 10, 1999, the veteran's right ear 
hearing loss disability is also assigned Level XI as his pure 
tone threshold in the right ear is over 98 decibels and his 
percentage of speech recognition falls in the 0-34 percent 
range.  38 C.F.R. § 4.87, Table VI (1998).  

The veteran's present level of right ear hearing loss 
disability (Level XI) is consistent with his previous 
examinations in 1993 and 1994.  The Board notes that the 
amended regulations are not applicable to the 1993 and 1994 
audiological findings as the examinations were conducted 
prior to promulgation of the current regulations.  In 1993, 
under the old regulations, the veteran's right ear hearing 
loss disability warranted assignment of Level XI as his 
average pure tone threshold in that ear was between 82 and 89 
decibels and his percentage of speech recognition fell in the 
0 to 34 percent range.  38 C.F.R. § 4.85, Table VI (1998).  
Similarly, in 1994 the veteran's right ear hearing loss 
disability warranted assignment of Level XI as his average 
pure tone threshold in that ear was between 90 and 97 
decibels and his percentage of speech recognition fell in the 
0 to 34 percent range.  38 C.F.R. § 4.85, Table VI (1998).    

Under the current criteria set forth in the Schedule, the 
veteran's left ear hearing loss disability is presently 
assigned Level I as his average pure tone threshold in the 
right ear is between 50 and 57 decibels and his percentage of 
speech recognition falls in the 92-100 percent range.  
38 C.F.R. § 4.85, Table VI (2001).  Similarly, under the 
criteria in effect prior to June 10, 1999, the veteran's left 
ear hearing loss disability is also assigned Level I as his 
pure tone threshold in that ear is between 50 and 57 decibels 
and his percentage of speech recognition falls in the 92-100 
percent range.  38 C.F.R. § 4.87, Table VI (1998).  

The veteran's present level of left ear hearing loss 
disability (Level I) is consistent with his previous 
examinations in 1993 and 1994.  In 1993, under the old 
regulations, the veteran's left ear hearing loss disability 
warranted assignment of Level I as his average pure tone 
threshold in that ear was between 50-57 decibels percent and 
his percentage of speech recognition fell in the 92 to 100 
percent range.  38 C.F.R. § 4.85, Table VI (1998).  
Similarly, in 1994 the veteran's left ear hearing loss 
disability warranted assignment of Level I as his average 
pure tone threshold in that ear was between 0 and 41 decibels 
and his percentage of speech recognition fell in the 92 to 
100 percent range.  38 C.F.R. § 4.85, Table VI (1998).    

Based on the foregoing, the Board finds that the veteran's 
present level of right ear hearing impairment is categorized 
for VA rating purposes as Level XI and the present level of 
left ear hearing impairment is categorized as Level I.  

It is unclear from the various adjudication actions 
undertaken by the RO if service connection has been 
established for bilateral hearing loss or unilateral hearing 
loss of the right ear.  Service medical records are silent 
for any left ear hearing loss disability or complaints.  
Similarly, the 1973 rating action only discusses right ear 
pathology and does not specify whether service connected had 
been awarded for unilateral or bilateral defective hearing.  
The March 1994 rating action, August 1994 Statement of the 
Case, and May 2002 Supplemental Statement of the Case tend to 
suggest that the veteran's service-connected hearing loss 
disability was considered bilateral as findings of hearing 
impairment in the left ear were discussed.  Despite the 
ambiguity regarding the classification of the veteran's 
service-connected hearing loss, the Board finds that the 
criteria are not met for an increased rating for either 
unilateral or bilateral hearing loss.  

To reiterate, in situations where service connection has been 
granted only for defective hearing involving one ear, and 
total deafness is not present in both ears, a maximum 
10 percent evaluation is assignable where hearing in the 
service-connected ear is at Level X or XI.  38 C.F.R. 
§§ 4.85, 4.87, Diagnostic Codes 6100 and 6101.  Thus, the 
veteran's service-connected hearing loss disability is 
presently at the maximum schedular percentage obtainable for 
a unilateral hearing loss disability.  

Having determined that a rating in excess of 10 percent is 
not warranted for a right ear unilateral hearing loss 
disability, the Board will consider whether the criteria for 
an increased rating for a bilateral hearing loss disability 
are met.  To reiterate, the veteran's right ear hearing loss 
is categorized as Level IX and his left ear is categorized as 
Level I.  Under the criteria currently in effect, this degree 
of bilateral hearing loss, as determined by the Schedule, 
warrants the assignment of a 10 percent disability 
evaluation.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 
6100 (2001).  Similarly, under the criteria in effect prior 
to June 10, 1999, this degree of bilateral hearing loss 
disability, as determined by the Schedule, also warrants 
assignment of a 10 percent evaluation.  38 C.F.R. § 4.87, 
Table VII, Diagnostic Code 6101 (1998). 

The Board notes that the veteran's assertions that he does 
not hear as well as before are credible.  However, in 
determining the actual degree of disability, the examination 
findings are more probative of the degree of impairment.  
Moreover, the Court has noted that the assignment of 
disability ratings for hearing impairment is derived at by a 
mechanical application of the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  In this case, the 
numeric designations produce a 10 percent disability 
evaluation.  38 C.F.R. Part 4 Diagnostic Codes 6100, 6101 
(1998) (2001).  Accordingly, the 10 percent disability 
evaluation presently assigned accurately reflects the degree 
of the veteran's service-connected hearing impairment.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, §§  4.85, 4.87 
Diagnostic Code 6100, 6101 (1998) (2001).

In reaching this decision, the Board has considered the 
veteran's hearing loss under the exceptional patterns of 
hearing impairment found in 38 C.F.R. § 4.86.  However, the 
veteran's average puretone threshold of his right ear of 99 
decibels falls into the range of 98-104 decibels and would 
thereby warrant categorization as a Level X under Table VIa.  
Under 38 C.F.R. § 4.86(b), this numeral is to be elevated to 
the next higher numeral.  Thus, under this regulation, the 
veteran's right ear hearing loss is to be categorized as 
Level XI.  This level of impairment when considered with a 
Level I impairment of the left ear, warrants no greater than 
a 10 percent disability evaluation for a hearing loss 
disability under Table VII.  In order to warrant a disability 
evaluation greater than 10 percent, the evidence must show 
greater impairment in the left ear categorized as a Level III 
or more.  

The Board has considered the complete history of the 
disability in question as well as the current clinical 
manifestations and the impact the disability may have on the 
earning capacity of the veteran.  38 C.F.R. §§ 4.1, 4.2 
(2001).  Additionally, as the positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter is not evenly balanced and the 
preponderance of the evidence is against the veteran's claim, 
the resolution of doubt in his favor is not warranted.  38 
U.S.C.A. § 5107(b).

The RO declined referral of the veteran's claim an 
extraschedular basis pursuant to 38 C.F.R. § 3.321(b) when it 
last adjudicated the case by supplemental statement of the 
case in May 2002.  The Board agrees as it does not appear 
from a review of the medical evidence that referral for 
consideration of an extraschedular rating is indicated.  It 
is not shown by the evidence that the veteran has required 
hospitalization or regular outpatient care for his service-
connected hearing loss disability.  With respect to 
employment, it is not shown that the veteran experienced any 
employment handicap in the years after service due to his 
hearing loss disability.  Hence, in the absence of any 
evidence which reflects that his hearing loss disability is 
exceptional or unusual such that the regular schedular 
criteria are inadequate, and in light of the record which 
does not show employment handicap due to this disability, 
marked interference with employment is not shown by a 
longitudinal review of the record.

Accordingly, the Board concludes that in the absence of any 
evidence which actually shows that these disabilities are 
exceptional or unusual such that the regular schedular 
criteria are inadequate to rate them, referral under section 
3.321(b)(1) for extraschedular consideration is not in order.


ORDER

Entitlement to an increased rating for a hearing loss 
disability is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

